Title: Mark L. Descaves to Thomas Jefferson, 15 July 1817
From: Descaves, Mark L.
To: Jefferson, Thomas


          
            Sir
            Balto
July 15th 1817.
          
          Inclosed I have the honour of forwarding to you a letter our distinguished friend Gen. Lafayette entrusted to my care with a request to deliver it in yr own hands Should I be at liberty, Shortly after my arrival in this country to gratify my great & Sincere desire of paying my respects to you at yr residence.—Deprived of even a faint hope that in the course of this Summer I should be so much disengaged as to be able of visiting Virginia, I send you per Mail, as in this case I have been directed to act by our worthy friend, the inclosed dispatch.—
          If it were in my power to be of any Service to you Sir, either in taking care yr answer to our friend should reach him safe or in any other way my services might be acceptable or usefull to you I beg you will rest assured I should consider it as a particular favour to be called upon to accomplish the offers and promises of my Sincerest & most unbounded devotion.
          
            With great regard I have the honour to be, Sir, Yr very hble obedt Servt
            Mark L Descaves
          
        